Citation Nr: 0313493	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  96-48 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) greater than 10 percent 
before January 26, 2002 and greater than 70 percent from 
January 26, 2002.     

(The issue of entitlement to a disability rating greater than 
10 percent for left carpal tunnel syndrome will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1961 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and November 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
April 1998.  In that remand, the Board referred to the RO the 
veteran's October 1997 claim for special monthly 
compensation.  There is no indication from review of the 
claims folder that the RO acted on that referral.  The Board 
observes that the veteran, through his representative, has 
made yet another claim for special monthly compensation in 
correspondence dated in May 2003.  These matters are referred 
to the RO for the appropriate action.  

The Board notes that the veteran's appeal originally included 
the issue of service connection for chronic osteomyelitis.  
The RO resolved that matter in the veteran's favor in a 
February 2003 rating decision.  The Board also finds no 
indication that the veteran has initiated an appeal of the 
disability rating assigned in that decision.  Therefore, no 
issue concerning that disability is currently before the 
Board.  

The veteran's November 1996 substantive appeal included a 
request for a personal hearing at the RO.  Review of the 
claims folder reveals that he failed to report for the 
hearing scheduled in May 1997.  

The Board is undertaking additional development on the issue 
of an increased rating for left carpal tunnel syndrome 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The medical evidence shows that the veteran is 
unemployable due to PTSD symptomatology for the relevant 
periods both before and from January 26, 2002.     


CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411; 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the November 1995 rating decision, March 
1996 statement of the case, and February 2003 rating decision 
and supplemental statement of the case, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in a December 2002 
letter, the RO explained the notice and duty to assist 
provisions of the VCAA, including the evidence VA would 
attempt to obtain on the veteran's behalf and his 
responsibility to identify and, if necessary, authorize the 
release of, additional evidence.  Accordingly, the Board 
finds that the veteran has been afforded all required notice.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

With respect to the duty to assist, the RO has obtained VA 
medical records and relevant medical examinations.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
finds that the evidence of record is sufficient to address 
the appeal, such that the duty to assist is met.  38 U.S.C.A. 
§ 5103A.  Although it appears that some VA treatment records 
may be outstanding, the Board finds that, given the 
disposition of the case as set forth below, failure to obtain 
these records works no prejudice to the veteran.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all needed assistance and notice, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the April 1998 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

The veteran's April 1995 statement included a claim for 
service connection for PTSD.  Earlier VA medical records 
dated in October 1993 noted a history of anxiety and 
depression with PTSD.  During his VA hospitalization from 
February 1994 to April 1994, the veteran was given medication 
for symptoms of depression.  He was referred for PTSD 
treatment, but declined psychiatric consult and refused 
participation in a PTSD program.  

The veteran underwent a VA psychiatric examination in October 
1995.  He related being depressed, particularly for the past 
several months.  His only comfort was his wife of one and 
one-half years.  He occasionally felt like he did not want to 
live.  Other complaints included nightmares, flashbacks, 
diminished interest in activities, feelings of detachment and 
withdrawal from other people, a sense of foreshortened 
future, and difficulties with sleep, concentration, 
irritability, anger, and exaggerated startle response.  He 
had no hobbies or interests.  The veteran denied any recent 
history of drug or alcohol abuse.  He was essentially 
unemployable since discharge from service.  He had a brief 
period of employment, but he did not give any details.  On 
mental status examination, the examiner noted that the 
veteran was in a wheelchair and was cooperative, alert, and 
oriented.  The veteran became tearful when discussing Vietnam 
experiences.  He was somewhat anxious and a little guarded.  
Otherwise, speech was clear and goal-directed.  Psychomotor 
activity was within normal limits.  Cognition was intact.  
Judgment and insight were good.  He denied suicidal or 
homicidal ideation or hallucinations.  The diagnosis was 
PTSD.  The examiner commented that the veteran related having 
occasional suicidal ideation but without intention or plan.   

In a November 1995 rating decision, the RO granted service 
connection for PTSD.  It assigned a disability rating of 10 
percent.  The veteran timely perfected an appeal of that 
decision with respect to the assigned evaluation.  

Pursuant to the Board's remand, the veteran was afforded 
another VA examination in January 2002.  He described 
recurrent thoughts about combat experiences that were 
associated with psychological and physiological distress, 
nightmares with sleep disturbance, and difficulties with 
anger outbursts, concentration, and affect.  PTSD symptoms 
had increased significantly since the terrorist attacks on 
this country.  The veteran reported being hospitalized for 
depression and receiving outpatient care.  He denied suicidal 
or homicidal ideation, hallucinations, or drug or alcohol 
use.  The veteran was married to his second wife but was had 
been separated for years.  He was not close to his sole child 
and had no close friends.  He lived alone.  The veteran last 
worked in the late 1970s.  On mental status examination, the 
examiner noted that the veteran was in a wheelchair, was 
adequately groomed and dress, was cooperative, pleasant, and 
talkative, and maintained good eye contact.  Mood was 
described as depressed.  Affect was limited.  There was 
slight psychomotor retardation.  Otherwise, there was no 
evidence of thought disorder.  Concentration, insight, and 
judgment were intact.  The diagnosis was PTSD.  The examiner 
assigned a Global Assessment of Functioning score of 45, 
denoting serious symptoms or impairment.  He opined that the 
veteran's PTSD symptoms caused serious social and 
occupational impairment that rendered him unemployable.   

In a February 2003 rating decision, the RO increased the 
evaluation for PTSD to 70 percent effective from January 26, 
2002, the date of the VA examination.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(on a claim for an original or an increased rating, the claim 
remains in controversy when less than the maximum available 
benefit is awarded).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

PTSD is rated under Diagnostic Code (Code) 9411.  During the 
pendency of the veteran's appeal, VA promulgated new criteria 
for evaluating mental disorders, effective November 7, 1996.  
See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  The 
Board notes that, in its February 2003 supplemental statement 
of the case, the RO applied the amended version of the 
regulation in granting an increase.  Accordingly, the Board 
may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  Bernard, 4 Vet. App. at 392-94.  

Under the previous version of the rating schedule, a 10 
percent rating is awarded when disability is manifested by 
criteria less than for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  A 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is in order when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  

Under the amended regulations, a 10 percent rating is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2002).

The evidence of record essentially consists of the October 
1995 and January 2002 VA psychiatric examinations.  The 
January 2002 VA examiner concluded that the veteran was 
unemployable due to PTSD symptomatology.  Under the previous 
version of the rating criteria, inability to obtain or retain 
employment is sufficient to warrant a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Therefore, the 
previous version of the rating criteria is more favorable to 
the veteran and must be applied both before and after the 
effective date of the rating criteria amendments.  Karnas, 1 
Vet. App. at 313; DeSousa, 10 Vet. App. at 467; 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  The Board emphasizes that 
comparison between the October 1995 and January 2002 VA 
examinations finds that the veteran's complaints and findings 
on mental status examination were essentially identical.  
Thus, the Board has no reason to find that the veteran was 
not unemployable due to PTSD before January 26, 2002, even 
though the previous VA examiner did not provide such an 
opinion.  Accordingly, resolving doubt in the veteran's 
favor, the Board finds that the evidence supports an initial 
disability rating of 100 percent for PTSD for the entire 
relevant rating period.  38 C.F.R. § 4.3.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 100 
percent for PTSD is granted.     



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

